Name: 2012/72/EU: Commission Implementing Decision of 7Ã February 2012 on a financial contribution from the Union towards emergency measures to combat, in 2011, swine vesicular disease in Italy and classical swine fever in Lithuania (notified under document C(2012) 577)
 Type: Decision_IMPL
 Subject Matter: Europe;  means of agricultural production;  budget;  economic policy;  cooperation policy;  agricultural activity;  agricultural policy
 Date Published: 2012-02-09

 9.2.2012 EN Official Journal of the European Union L 36/29 COMMISSION IMPLEMENTING DECISION of 7 February 2012 on a financial contribution from the Union towards emergency measures to combat, in 2011, swine vesicular disease in Italy and classical swine fever in Lithuania (notified under document C(2012) 577) (Only the Italian and Lithuanian texts are authentic) (2012/72/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 3 thereof, Whereas: (1) Swine vesicular disease is an infectious viral disease of pigs causing disturbance to trade and export to third countries. (2) Classical swine fever is an infectious viral disease of pigs and wild boar which causes disturbance to intra-Union trade and export to third countries. (3) In the event of an outbreak of swine vesicular disease, there is a risk that the disease agent might spread to other pig holdings within that Member State, but also to other Member States and to third countries through trade in live pigs or their products. (4) In the event of an outbreak of classical swine fever, there is a risk that the disease agent might spread to other pig holdings within that Member State, but also to other Member States and to third countries through trade in live pigs, their products, semen, ova and embryos. (5) Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (2) sets out measures which in the event of an outbreak have to be immediately applied by Member States to prevent further spread of the virus. (6) Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (3) lays down the measures to be immediately applied in the event of an outbreak by Member States to prevent further spread of the virus. (7) Decision 2009/470/EC lays down the procedures governing the financial contribution from the Union towards specific veterinary measures, including emergency measures. Pursuant to Article 3(2) of that Decision, Member States shall obtain a financial contribution towards the costs of certain measures to eradicate communicable diseases listed in Article 3(1). (8) Article 3(6) first indent of Decision 2009/470/EC lays down rules on the percentage of the costs incurred by the Member State that may be covered by the financial contribution from the Union. (9) The payment of a financial contribution from the Union towards emergency measures to eradicate communicable diseases listed in Article 3(1) is subject to the rules laid down in Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (4). (10) Outbreaks of swine vesicular disease occurred in Italy in 2011. The authorities of Italy informed the Commission and the other Member States in the framework of the Standing Committee on the Food Chain and Animal Health of the measures applied in accordance with Union legislation on notification and eradication of the disease and the results thereof. (11) Outbreaks of classical swine fever occurred in Lithuania in 2011. The authorities of Lithuania informed the Commission and the other Member States in the framework of the Standing Committee on the Food Chain and Animal Health of the measures applied in accordance with Union legislation on notification and eradication of the disease and the results thereof. (12) The authorities of Italy and Lithuania have therefore fulfilled their technical and administrative obligations with regard to the measures provided for in Article 3(2) of Decision 2009/470/EC and Article 6 of Regulation (EC) No 349/2005. (13) At this stage, the exact amount of the financial contribution from the Union cannot be determined as the information on the cost of compensation and on operational expenditure provided are estimates. Because of the large amount involved a first tranche should be fixed for Lithuania. (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Financial contribution from the Union to Italy 1. A financial contribution from the Union shall be granted to Italy towards the costs incurred by this Member State in taking measures pursuant to Article 3(2) and (6) of Decision 2009/470/EC, to combat swine vesicular disease in Italy in 2011. 2. The amount of the financial contribution mentioned in paragraph 1 shall be fixed in a subsequent decision to be adopted in accordance with the procedure established in Article 40(2) of Decision 2009/470/EC. Article 2 Financial contribution from the Union to Lithuania 1. A financial contribution from the Union shall be granted to Lithuania towards the costs incurred by this Member State in taking measures pursuant to Article 3(2) and (6) of Decision 2009/470/EC, to combat classical swine fever in Lithuania in 2011. 2. The amount of the financial contribution mentioned in paragraph 1 shall be fixed in a subsequent decision to be adopted in accordance with the procedure established in Article 40(2) of Decision 2009/470/EC. Article 3 Payment arrangements A first tranche of EUR 700 000,00 shall be paid to Lithuania as part of the Union financial contribution provided for in Article 2(1). Article 4 Addressees This Decision is addressed to the Italian Republic and the Republic of Lithuania. Done at Brussels, 7 February 2012. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 62, 15.3.1993, p. 69. (3) OJ L 316, 1.12.2001, p. 5. (4) OJ L 55, 1.3.2005, p. 12.